Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10, 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. KR 2020037156. Kim discloses: A handheld shower (as shown in the figure which has a size and shape that is capable of being handheld as claimed), comprising:
a shower body having an inlet channel (at the base of the figure) and an outlet portion (105), wherein the inlet channel communicates with the outlet portion (as seen in the figure); and
a liquid storage tank (201) detachably engaged with the shower body and having a receiving space and a liquid outlet (108), wherein the receiving space is adapted to receive a cleaning solution (as is the detergent disclosed in the Abstract); the liquid outlet communicates with the receiving space and is adapted to output the liquid solution inside the receiving space;
wherein the liquid outlet faces toward an outside of the handheld shower (at 104).
Regarding claims 2 and 3, Kim discloses a receiving groove 109 into which the tank 201 is inserted with first and second engaging portions at 108 for enabling the fluid dispensing connection.
Regarding claim 10, Kim discloses 201 to be a box body with an interior receiving space, a cap body at 108 which surround the pump tube 107 and a pressing member 102 which connects to and abuts the tube 107 and includes the outlet 104.
Regarding claim 12, Kim discloses a first end at the bottom of the figure and a second end which includes the open space or groove into which tank 201 is inserted through the opening or mouth.
Regarding claim 15, Kim discloses mating positioning portions at 108 which sealingly attach the outlet tube 107 to the tank 201.
Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. KR 2020037156 in view of Schooley, Jr. 2010/0139798. Kim discloses: A shower body having an inlet channel as seen in the figure substantially as claimed but does not disclose a valve. However, Schooley teaches another shower body having an inlet valve 18 as claimed for the purpose of controlling the inlet flow of water. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the shower body of Kim with a valve as, for example, taught by Schooley, in order to control the inlet flow of water.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,399,668. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 8 paraphrases all of the limitations in application claims 1 and 3-5. Patent claim 1 is a combination of applications claims 1 and 3-5 with the addition of “the liquid outlet faces toward an outside of the handheld shower”. However, patent claim 8 calls for the liquid outlet to face different directions which would include the direction of outside of the shower as called for in the application. Applications claims 2 and 6-11 paraphrase patent claims 2-9.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754